     Case 3:20-cv-00603-MMD-CLB Document 66 Filed 07/29/21 Page 1 of 2


 1   ADAM K. YOWELL
     Nevada Bar No. 11748
 2   Adam.yowell@fisherbroyles.com
     FISHERBROYLES, LLP
 3   5470 Kietzke Ln.
     Suite 300
 4   Reno, NV 89521
     Telephone: (775) 230-7364
 5   Counsel for Plaintiff
 6   Alastair J. Warr
     IN Bar #15873-49
 7   FisherBroyles, LLP
 8   203 N. LaSalle St., #2100
     Chicago, IL 60601
 9   Telephone: 317.407.5260
     Email: Alastair.warr@fisherbroyles.com
10   (pro hac vice)
11

12                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
13

14   NexRF Corp.,
15              Plaintiff,                                Civil Action No. 3:20-CV-603-MMD-CLB
16

17   v.                                                     STIPULATED MOTION TO EXTEND
                                                             TIME TO FILE OPPOSITION AND
18   Playtika Ltd., Playtika Holding Corp., Caesars
                                                                    REPLY BRIEFS
     Interactive Entertainment, LLC
19                                                                   (First Request)
                Defendants.
20

21
            The Playtika Defendants filed a Motion for Exceptional Case Finding and Attorneys Fees
22

23   under 35 U.S.C. § 285 on July 21, 2021. ECF No. 62. The parties have agreed and hereby move

24   to modify the briefing schedule for Defendants’ Motion. There is good cause for this extension
25   because of counsels’ schedules and the complexity of the issues presented. The current deadlines
26
     and requested extensions are summarized in the below chart. This is the first request to extend
27
     the briefing deadlines for the above-mentioned motion.
28


                                                      1
     Case 3:20-cv-00603-MMD-CLB Document 66 Filed 07/29/21 Page 2 of 2


 1                                Current Deadline           Requested New Deadline
     NEXRF Corp.’s Response to August 4, 2021                August 18, 2021
 2   Motions for Exceptional Case
 3   Reply ISO Motion             August 18, 2021            September 8, 2021

 4

 5          Dated: July 29, 2021

 6   /s/ Adam Yowell                          /s/Michael J. McCue
     Adam K. Yowell                           Michael J. McCue
 7   FISHERBROYLES, LLP                       Nevada Bar No. 06055
 8   5470 Kietzke Ln                          Meng Zhong
     Suite 300                                Nevada Bar No. 12145
 9   Reno, NV 89521                           LEWIS ROCA ROTHGERBER CHRISTIE LLP
     Telephone: (775) 230-7364                3993 Howard Hughes Pkwy, Suite 600
10   Adam.yowell@fisherbroyles.com            Las Vegas, NV 89169-5996
                                              Tel: 702.949.8200
11   Attorney for Plaintiff NexRF Corp.       E-mail: mmccue@LRRC.com
12                                            E-mail: mzhong@LRRC.com
                                              Gerson S. Panitch (pro hac vice)
13                                            FINNEGAN, HENDERSON, FARABOW, GARRETT &
                                              901 New York Avenue, NW
14                                            Washington, DC 20001-4413
                                              Tel: 202-408-4080
15
                                              E-mail: gerson.panitch@finnegan.com
16                                            Attorneys for Defendants Playtika Ltd.
                                               and Playtika Holding Corp.
17

18
                                               IT IS SO ORDERED:
19

20
                                               _____________________________
21

22                                             MIRANDA M. DU
23

24                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
25

26                                                      7/29/2021
                                               Dated: _____________________________

27

28


                                               2
